          Case 3:18-cv-00362-RCJ-WGC Document 29 Filed 07/08/20 Page 1 of 4



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                                  DISTRICT OF NEVADA

 7 SHAWN GOODE,                                     Case No.: 3:18-cv-00362-RCJ-WGC

 8          Petitioner
                                                                  ORDER
 9 v.

10 RUSSELL PERRY, et al.,

11          Respondents

12

13         On March 3, 2020, this court granted in part respondents’ motion to dismiss

14 certain grounds in petitioner Shawn Goode’s 28 U.S.C. § 2254 habeas corpus petition

15 (ECF No. 25). Goode has filed a motion for clarification of that order as well as a motion

16 for appointment of counsel (ECF Nos. 26, 27).

17         In its March 3, 2020 order on the motion to dismiss, the court concluded that

18 grounds I, II, and III are unexhausted. Goode did not present these three claims of

19 ineffective assistance of counsel to the highest state court. Thus, with respect to

20 grounds I, II, and III Goode must choose one of the following options (as this court

21 stated in its earlier order):

22         1. He may submit a sworn declaration voluntarily abandoning grounds I, II, and

23            III of his federal habeas petition and proceed only on the exhausted claims;
          Case 3:18-cv-00362-RCJ-WGC Document 29 Filed 07/08/20 Page 2 of 4



 1         2. He may return to state court to exhaust his unexhausted claims, in which

 2             case his federal habeas petition will be denied without prejudice; or

 3         3. He may file a motion asking this court to stay and abey his exhausted federal

 4             habeas claims while he returns to state court to exhaust his unexhausted

 5             claims.

 6         Respondents did not challenge grounds IV, V, or VII in their motion to dismiss.

 7 Depending on which of the three options Goode chooses regarding the unexhausted

 8 grounds respondents may file an answer. Respondents’ answer would then address

 9 the merits of grounds IV, V, and VII. The answer would also address ground VI

10 because this court held that ground VI is exhausted. Goode must first choose one of

11 the three options with respect to unexhausted grounds I, II, and III before any further

12 litigation of this federal petition.

13         Goode also filed a motion for appointment of counsel (ECF No. 27). There is no

14 constitutional right to appointed counsel for a federal habeas corpus proceeding.

15 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428

16 (9th Cir.1993). The decision to appoint counsel is generally discretionary. Chaney v.

17 Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481 U.S. 1023 (1987); Bashor

18 v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984). However,

19 counsel must be appointed if the complexities of the case are such that denial of

20 counsel would amount to a denial of due process, and where the petitioner is a person

21 of such limited education as to be incapable of fairly presenting his claims. See

22 Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970).

23



                                                 2
         Case 3:18-cv-00362-RCJ-WGC Document 29 Filed 07/08/20 Page 3 of 4



 1        Here, Goode moved for counsel due to his confusion about when the court would

 2 address the merits of his claims. His petition sets forth his claims reasonably clearly,

 3 and the legal issues are not particularly complex. Thus, with this clarification of when

 4 the court will address the merits of his claim, the court concludes that counsel is not

 5 warranted. Accordingly, Goode’s motion is denied.

 6        IT IS THEREFORE ORDERED that petitioner’s motion for appointment of

 7 counsel is (ECF No. 27) is DENIED as set forth in this order.

 8        IT IS FURTHER ORDERED that petitioner’s motion for clarification (ECF No. 26)

 9 is GRANTED as set forth in this order.

10        IT IS FURTHER ORDERED that petitioner shall have 30 days FROM THE

11 DATE OF THIS ORDER to either: (1) inform this court in a sworn declaration that he

12 wishes to formally and forever abandon the unexhausted grounds (grounds I, II, III) for

13 relief in his federal habeas petition and proceed on the exhausted grounds; OR (2)

14 inform this court in a sworn declaration that he wishes to dismiss this petition without

15 prejudice in order to return to state court to exhaust his unexhausted grounds; OR (3)

16 file a motion for a stay and abeyance, asking this court to hold his exhausted grounds in

17 abeyance while he returns to state court to exhaust his unexhausted grounds. If

18 petitioner chooses to file a motion for a stay and abeyance, or seek other appropriate

19 relief, respondents may respond to such motion as provided in Local Rule 7-2.

20        IT IS FURTHER ORDERED that if petitioner elects to abandon his unexhausted

21 grounds, respondents shall have 30 days from the date petitioner serves his declaration

22 of abandonment in which to file an answer to petitioner’s remaining grounds for relief.

23 The answer shall contain all substantive and procedural arguments as to all surviving



                                                3
         Case 3:18-cv-00362-RCJ-WGC Document 29 Filed 07/08/20 Page 4 of 4



 1 grounds of the petition and shall comply with Rule 5 of the Rules Governing

 2 Proceedings in the United States District Courts under 28 U.S.C. §2254.

 3        IT IS FURTHER ORDERED that petitioner shall have 30 days following service

 4 of respondents’ answer in which to file a reply.

 5        IT IS FURTHER ORDERED that if petitioner fails to respond to this order within

 6 the time permitted, this case may be dismissed.

 7        DATED: 8 July 2020.

 8

 9                                                    ROBERT C. JONES
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                4
